      Case 5:18-cv-01336 Document 1 Filed 10/02/18 Page 1 of 6 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA



KOMATSU FINANCIAL
LIMITED PARTNERSHIP,

               Plaintiff,

v.                                                            Civil Action No.: _______________
                                                                                 5:18-cv-01336
                                                              Judge ________________________
KIRBY LAND COMPANY, INC.,

               Defendant.

                                    VERIFIED COMPLAINT

               Plaintiff, Komatsu Financial Limited Partnership (“Komatsu”), by and through

counsel, James W. Lane, Jr., William J. Hanna and Flaherty Sensabaugh Bonasso PLLC, for its

Complaint (the “Complaint”) against Defendant states as follows:

                                Parties, Jurisdiction and Venues

               1.      Komatsu is, and was at all times relevant to this Complaint, a limited

partnership incorporated in the state of Delaware, with its principal place of business located at

1701 Gold Road, Rolling Meadows, IL 60008.

               2.      Kirby Land Company, Inc. (“Kirby”) is, and was at all times relevant to

this Complaint, a West Virginia corporation with its principal place of business located at 216

Lake Drive, Daniels, WV 25832.

               3.      Federal diversity jurisdiction exists pursuant to 28 U.S.C. § 1332 because

plaintiff is incorporated in the state of Delaware with its principal place of business located in the

state of Illinois and the defendant is a West Virginia corporation, with its principal place of

business located in Daniels, West Virginia and the amount in controversy exceeds $75,000.00.
      Case 5:18-cv-01336 Document 1 Filed 10/02/18 Page 2 of 6 PageID #: 2



               4.     Venue is appropriate in this District pursuant to 28 U.S.C. § 1391(b)

because the defendant is a resident of West Virginia and the real property at issue is located in

Wyoming County, West Virginia.

                                          Background

               5.     On April 8, 2016, Komatsu made a loan to Kirby in the original principal

amount of $8,150,000.00, and subsequently increased the loan amount to $10,000,00.00 (the

“Loan”).

               6.     To evidence its obligations under the Loan, Kirby executed and delivered

a Term Note, dated April 8, 2016, made payable by Kirby to Komatsu, as modified by the Term

Note Modification Agreement, dated May 27, 2016 (collectively, the “Note”). A copy of the

Note and the Term Note Modification Agreement are attached to and made a part of this

Complaint as Exhibit A.

               7.     To secure repayment of the Loan, Kirby executed and delivered for the

benefit of Komatsu a Credit Line Deed of Trust, Assignment, Security Agreement, Financing

Statement, and Fixture Filing, dated April 8, 2016, of record in the office of the Clerk of the

County Commission of Wyoming County, West Virginia, in Trust Deed Book 278, at page 857,

as modified by the First Amendment to Deed of Trust, Assignment, Security Agreement,

Financing Statement, and Fixture Filing, dated September 8, 2017, of record in the aforesaid

Clerk’s office in Trust Deed Book 285, at page 508 (collectively, the “Deed of Trust”), covering

certain real property described in the Deed of Trust that is owned by Kirby (the “Property”). A

copy of the Deed of Trust is attached to and made a part of this Complaint as Exhibit B.

               8.     Kirby defaulted in its payment obligations under the Note and certain of

its obligations under the Deed of Trust, including but not limited to, its obligation to maintain

appropriate insurance coverage on the subject real property.
      Case 5:18-cv-01336 Document 1 Filed 10/02/18 Page 3 of 6 PageID #: 3



               9.         Among other covenants in the Deed of Trust, Kirby agreed to “permit

[Komatsu], or its agents, to enter and inspect the Property at all reasonable times . . . .” Ex. B at

5, section 2(f). In addition, paragraph 2(k) provides Komatsu the right to enter upon and inspect

the property and review the property for environmental compliance. Paragraph 3(c) provides

Komatsu the right to make all repairs necessary to place the property in good condition and

repair, and paragraph 3(d) provides Komatsu the right to stop or mitigate waste on the real

property; and paragraph 3(e) provides the Komatsu the right to prevent the removal, destruction,

demolition or structural alteration of any improvement.

               10.        Kirby and Komatsu entered a Forbearance and Modification Agreement,

dated September 8, 2017 (the “Forbearance Agreement”), pursuant to which Komatsu agreed

to forbear from exercising certain of its remedies under the Note and the Deed of Trust in

exchange for Kirby performing certain additional and/or modified obligations. A copy of the

Forbearance Agreement is attached to and made a part of this Complaint as Exhibit C. Under the

Forbearance Agreement, Kirby reaffirmed each agreement and representation in the Deed of

Trust, effective as first written, including the right of Komatsu to inspect the Property at all

reasonable times. Ex. C at 1.f..

               11.        Under the Forbearance Agreement Kirby specifically agreed that

               Borrower shall not in any manner whatsoever (past, present or future)
               take any action to contest, enjoin, restrain, hinder, interfere or delay any
               action taken by Lender as to the exercise by Lender of all available rights
               and remedies to Lender as to the Property (as defined in Deed of Trust as
               modified by Deed of Trust Modification).


Ex. C at 5, section 10.
      Case 5:18-cv-01336 Document 1 Filed 10/02/18 Page 4 of 6 PageID #: 4



               12.    Thereafter, Kirby remained in default in its payment obligations under the

Note and certain of its other obligations under the Deed of Trust, as well as its obligations under

the Forbearance Agreement.

               13.    Komatsu requested that Kirby provide Komatsu access to the Property to

conduct inspections and assessments as required under the above referenced agreements.

               14.    Despite several attempts by Komatsu and its representatives to contact

Kirby and its representatives regarding Komatsu’s requests, and in contravention of Kirby’s

obligations under the Deed of Trust and the Forbearance Agreement, neither Kirby nor any of its

representatives either responded to Komatsu or provided the requested access to the Property.

                                 Count I – Breach of Contract

               15.    Komatsu incorporates and re-alleges the matters set forth in paragraphs 1

through 14 above.

               16.    Kirby has defaulted in its payment obligations under the Note, as modified

by the Forbearance Agreement.

               17.    Pursuant to the terms of the Note, as modified by the Forbearance

Agreement, Kirby owes Komatsu, as of October 2, 2018, the outstanding and unpaid principal

balance due on the Note $8,381,575,61, accrued and unpaid interest is $665,974.59 as of October

2, 2018, late fees are $502,559.69 and legal fees of $20,982.20, for a total payoff balance due of

$9,571,092.09 and interest continues to accrue on the loan at a rate of $809.59 per day, and legal

fees will continue to increase over time, and Komatsu may be required to expend additional costs

to protect and preserve its collateral, such as taxes and insurance. A copy of the Verification and

Affidavit is attached to and made a part of this Complaint as Exhibit D.
      Case 5:18-cv-01336 Document 1 Filed 10/02/18 Page 5 of 6 PageID #: 5



                                 Count II – Specific Performance

               18.     Komatsu incorporates and re-alleges the matters set forth in paragraphs 1

through 17 above.

               19.     Kirby has an affirmative obligation under the Deed of Trust to provide

Komatsu access to the Property.

               20.     In breach of its obligations under the Deed of Trust, Kirby has willfully

refused or failed to provide Komatsu access to the Property to conduct inspections and

assessments.

               21.     Kirby’s failure or refusal to provide such access constitutes a separate

default under the Deed of Trust.

               22.     Komatsu requires access to the Property to inspect and assess its

condition.

               23.     Accordingly, no remedy other than specific performance is adequate, and

Komatsu is entitled to an order of specific performance requiring Kirby to provide the access

requested by Komatsu.

       WHEREFORE, Komatsu respectfully requests that this Court enter an order: (a)

awarding judgment in favor of Komatsu against Kirby in the sum of $9,571,092.09, including

interest, late fees, and legal fees as of October 2, 2018, plus interest that continues to accrue at

the rate of five percent (5%) per year, compounded annually, to the date of judgment, plus

additional costs and expenses, including, without limitation, additional attorneys’ fees and

expenses, plus post-judgment interest at the statutory rate until paid; (b) ordering Kirby to

provide to Komatsu such access to the Property as Komatsu requests in its discretion; and

(c) granting Komatsu such other relief as is just and proper.
Case 5:18-cv-01336 Document 1 Filed 10/02/18 Page 6 of 6 PageID #: 6



                                     KOMATSU FINANCIAL LIMITED
                                     PARTNERSHIP

                                     By Counsel


                                     /s/ William J. Hanna       ______
                                     James W. Lane, Jr. (WVSB #6483)
                                     William J. Hanna (WVSB #5518)
                                     Flaherty Sensabaugh Bonasso PLLC
                                     200 Capitol Street
                                     P.O. Box 3843
                                     Charleston, WV 25338
                                     jlane@flahertylegal.com
                                     whanna@flahertylegal.com
